Citation Nr: 1519539	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  06-34 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-law.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2007, the Veteran testified at a personal hearing before a decision review officer.  In May 2011, he presented sworn testimony during a personal hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In December 2011 and February 2013, the claim was remanded for further evidentiary development.  In a July 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court partially vacated the Board's July 2013 decision and remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD to the Board.

In a February 2015 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran's attorney provided additional argument and evidence in March 2015, which included a waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has PTSD that is causally or etiologically related to his military service.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran asserts that he developed a psychiatric disorder to include PTSD during his military service, which began following a personal assault.  See, e.g., the Veteran's statement dated June 2006; the PTSD questionnaire dated July 2007; & the May 2011 Board hearing transcript.  Specifically, the Veteran described an incident occurring in 1976 in which he was attacked by a "gang" of fellow service members and was nearly hit in the head with a wrench.  Id.  The Board has reviewed the record and concludes the evidence supports a finding that the Veteran's currently diagnosed psychiatric disability to include PTSD is attributable to his military service.

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on personal assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the Court has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

Here, the Veteran's service records reveal that he received multiple non-judicial punishments for disobeying lawful orders.  See the non-judicial punishments dated January 1977, March 1977, and April 1977.  In July 1976, the Veteran received a mark of 2.8 in military appearance and adaptability.  It was noted that his appearance is usually good "but sometimes falls outside of Navy Standards.  He gets along reasonably well with others."  In January 1977, the Veteran was similarly assigned a mark of 2.8 for military appearance and a mark of 2.6 for adaptability, which were explained as follows:  "his appearance is rather careless, sometimes slovenly and unkempt, which is a cause for counseling and rebukes from superiors.  He acts rashly and immaturely in dealings with shipmates, at times causing minor resentment or discontent.  He is a glib speaker who occasionally uses this talent in attempting to sway the opinions of superiors.  [He] has the ability to dramatically improve his performance, but must first overcome a poor attitude."  The Veteran received a low rank in military behavior again in July 1977 at which time it was noted that "he shows no personal pride in tasks he accomplishes; nor in his appearance, which is not even close to minimum standards.  His personal health habits are disgusting and constitute a burden to the morale of the supply compartment.  His dealings with peers and seniors are characterized with selfishness and immaturity.  He is unwilling, and I believe, unable, to accept or respect authority.  Most any insignificant or change meeting with a superior becomes a demonstration of his disregard in this respect.  His actions toward peers are sometimes rash, bullying and insensitive; he is not considered a good shipmate."  In August 1977, the Veteran received a non-judicial punishment for assault.

Notably, the Veteran was seen in October 1976 for complaints that he wanted to get out of the Navy or transfer to the east coast in order to be closer to his parents due to their age-related health problems.  A diagnosis of situational reaction was indicated.  He was again seen in March 1977 for complaints of an inability to tolerate regimentation.  It was reported that he had had a number of non-judicial punishments primarily for disrespect; "interview follows an altercation with a particularly officious E-8."  The mental status interview showed normal findings.  At that time, the Veteran reported that he was "chronically harassed as a consequence of his inability to prevent/avert verbalizing dissident sentiments."  The impression was occupational maladjustment.  In a separate March 1977 STR, it was determined that the Veteran was fit for confinement.  The Board notes that an August 1977 entry in the STRs reflects that apparently some of the Veteran's health records were lost while he was assigned to the U.S.S. MORTON.  However, the Board observes that the claims file contains STRs dated prior to August 1977.

A review of the evidence of record documents various conflicting medical opinions concerning whether the Veteran developed a psychiatric disability to include PTSD as a result of an in-service personal assault.  See the letters from Dr. C.W. dated May 2006, March 2008, March 2009, & August 2009; the statement from VA social worker, R.M. dated July 2010; the VA examination report dated December 2011, the VA medical opinions dated September 2012 & April 2013; the March 2013 letter from Dr. P.S.; and the psychological report from Dr. E.M. dated March 2015. 

According to the November 2014 Memorandum decision, the Board provided inadequate reasons or bases for finding the Veteran not to be credible as to his contentions of personal assault during his military service.  To this end, the Court determined that "the Board failed to account for evidence of record that tends to corroborate this stressor or, at a minimum, to bolster [the Veteran's] credibility."

Accordingly, the Board has weighed the evidence of record including the November 2014 Memorandum decision, as well as the recently submitted March 2015 psychological report, which determined that the Veteran suffers from PTSD due to the in-service personal assault.  The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's PTSD is due to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for an acquired psychiatric disability to include PTSD.  See 38 U.S.C.A. § 5107 (West 2014).

ORDER

Service connection for PTSD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


